      Case 1:16-cv-00375-FPG-JJM Document 95 Filed 03/25/19 Page 1 of 12




                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF NEW YORK




In re M&T Bank Corporation ERISA Litigation               Civil Action No.: 1:16-cv-375-FPG-JJM

                                                          Consolidated Action




  DECLARATION OF KAI H. RICHTER IN SUPPORT OF PLAINTIFFS’
            MOTION FOR CLASS CERTIFICATION


       I, Kai H. Richter, declare and state as follows:

       1.      I am a partner at Nichols Kaster, PLLP (“Nichols Kaster”), and am one of the

attorneys representing Plaintiffs in the above-captioned action. I submit this declaration in

support of Plaintiffs’ Motion for Class Certification.

                                        Professional Background

       2.      I am licensed to practice law in the State of Minnesota, and also have been

admitted to practice in several federal district courts and appellate courts across the country. A

list of jurisdictions and courts in which I have been admitted is set forth below:

                                   Supreme Court of the United States
                                      1st Circuit Court of Appeals
                                     2nd Circuit Court of Appeals
                                      3rd Circuit Court of Appeals
                                      6th Circuit Court of Appeals

                                                 1
      Case 1:16-cv-00375-FPG-JJM Document 95 Filed 03/25/19 Page 2 of 12




                                     8th Circuit Court of Appeals
                                     9th Circuit Court of Appeals
                              U.S.D.C. for the Eastern District of Michigan
                                U.S.D.C. Western District of New York
                                 U.S.D.C. for the District of Minnesota
                                       Minnesota Supreme Court

I am in good standing in every jurisdiction in which I have been admitted to practice.

       3.      I have been actively engaged in the practice of law since 1999 and have

substantial class action experience and other complex litigation experience. Since joining

Nichols Kaster in April 2010, my practice has focused exclusively on class action cases. The

majority of cases I handle are consumer class actions and ERISA class actions. I have been

appointed class counsel for litigation or settlement purposes in approximately twenty class cases.

In connection with those cases, I have personally negotiated class action settlements providing

for more than $275 million in available relief to class members nationwide

       4.      In connection with my consumer class action work, I have spearheaded class

action litigation against several large financial institutions, including JPMorgan Chase, Bank of

America, U.S. Bank, Wells Fargo, Citibank, GMAC Mortgage, RBS Citizens, and MidFirst

Bank. For example, I successfully argued contested class certification motions in Hofstetter v.

Chase Home Finance, LLC, 2011 WL 1225900 (N.D. Cal. Mar. 31, 2011) and Ellsworth v. U.S.

Bank, N.A., 2014 WL 2734953 (N.D. Cal. June 13, 2014), successfully argued before the First

Circuit Court of Appeals in Lass v. Bank of America, N.A., 695 F.3d 129 (1st Cir. 2012), and

successfully argued and/or briefed dispositive motions in numerous other consumer class action

cases, including Jackson v. Wells Fargo Bank, N.A., 2013 WL 5945732 (W.D. Pa. Nov. 7, 2013);

Leghorn v. Wells Fargo Bank, N.A., 950 F. Supp. 2d 1093 (N.D. Cal. 2013); Casey v. Citibank,

N.A., 915 F. Supp. 2d 255 (N.D.N.Y. 2013); Berger v. Bank of America, N.A., 2013 WL 1164497


                                                2
      Case 1:16-cv-00375-FPG-JJM Document 95 Filed 03/25/19 Page 3 of 12




(D. Mass. Mar. 21, 2013); Morris v. Wells Fargo Bank, N.A., 2012 WL 3929805 (W.D. Pa. Sept.

7, 2012); Ulbrich v. GMAC Mortgage, LLC, 2012 WL 3516499 (Aug. 15, 2012); Walls v.

JPMorgan Chase Bank, N.A., 2012 WL 3096660 (W.D. Ky. July 30, 2012); Skansgaard v. Bank

of America, N.A., 896 F. Supp. 2d 944 (W.D. Wash. 2011); and Wulf v. Bank of America, N.A.,

798 F. Supp. 2d 586 (E.D. Pa. June 27, 2011).

       5.      I am also currently co-leading our firm’s ERISA Class Action Team. In addition

to the present case, the firm’s lawyers (including myself) have been appointed class counsel for

litigation and/or settlement purposes in nine other ERISA cases, as set forth below:

               •   Brotherston v. Putnam Investments, LLC, 1:15-cv-13825 (D. Mass.);

               •   Andrus v. NY Life Ins. Co., 1:16-cv-05698 (S.D.N.Y.);

               •   Main v. American Airlines, Inc., 3:16-cv-01033 (N.D. Tex.);

               •   Bowers v. BB&T Corp., 1:15-cv-00732 (M.D.N.C.);

               •   Urakhchin v. Allianz Asset Management of America, L.P., 8:15-cv-01614

                   (C.D. Cal.);

               •   Johnson v. Fujitsu Tech. & Bus. of America, Inc., No. 5:15-cv-03698 (N.D.

                   Cal.);

               •   Wildman v. American Century Servs., LLC, No. 4:16-cv-00737 (W.D. Mo.);

                   and

               •   Clark v. Oasis Outsourcing Holdings Inc., No. 9:18-cv-81101 (S.D. Fla.); and,

               •   Moreno v. Deutsche Bank American Holding Corp., 15-cv-9936 (S.D.N.Y.)




                                                3
      Case 1:16-cv-00375-FPG-JJM Document 95 Filed 03/25/19 Page 4 of 12




       6.      Our firm took the Putnam1 and American Century cases to trial in April 2017 and

September 2018, respectively. We received final court approval of settlements in Deutsche

Bank, New York Life, American Airlines, Fujitsu, and Allianz, and Oasis, and also received

preliminary approval of the pending settlement in BB&T. We won contested class certification

motions in Deutsche Bank, BB&T, Allianz, American Century, and Putnam. We also defeated

motions to dismiss in several of these cases in whole or in part (Putnam, American Airlines,

BB&T, Allianz, Fujitsu, Deutsche Bank, and American Century), as well as in this case and

Velazquez v. Massachusetts Fin. Servs. Co., --- F. Supp. 3d ---, 2018 WL 3518499 (D. Mass.

July 19, 2018) and Morin v. Essentia Health, 2017 WL 4083133 (Sept. 14, 2017), report and

recommendation affirmed, 2017 WL 4876281 (D. Minn. Oct. 27, 2017).

       7.      The firm is viewed as a leader in ERISA 401(k) cases. According to a recent

Bloomberg BNA article, “Nichols Kaster has been the driving force” behind recent 401(k) self-

dealing litigation. See Jacklyn Wille, Deutsche Bank Can’t Shake 401(k) Fee Lawsuit,

Bloomberg BNA (Oct. 17, 2016). Attorneys from Nichols Kaster have been interviewed by

National Public Radio (for the program “All Things Considered”), Bloomberg, Financial Times,

Investment News, Bankrate.com, and several trade publications in connection with their ERISA

work. I also have spoken by invitation at several national conferences and seminars on ERISA

litigation, including (1) the Professional Liability Directors & Officers Liability Conference on a

panel regarding “Plan Fee Litigation” (on February 6, 2019); (2) the American Bankers

Association Insurance Risk Management Conference on a panel concerning excessive fee

ERISA class actions (on February 5, 2019); (3) the American Law Institute’s webcast on



1
  Although we did not prevail before the trial court in Putnam, we recently obtained a favorable
ruling on appeal in Brotherston v. Putnam Invs., LLC, --- F.3d ---, 2018 WL 4958829 (1st Cir.
2018).
                                                4
        Case 1:16-cv-00375-FPG-JJM Document 95 Filed 03/25/19 Page 5 of 12




Excessive Fee Litigation (November 28, 2018); (4) the American Law Institute’s tax-exempt and

government plans education series (September 24, 2018), where I co-presented on “The Current

State of Fee Litigation and Its Implications”; (5) the American Conference Institute’s National

Forum on ERISA Litigation (on both March 1, 2017 and November 2, 2017), where I was a

member of the “Fiduciary Investment Litigation Update” panel; and (6) the Retirement Advisor

Council’s annual meeting (May 22, 2018), where I was a member of a panel on “The Moving

Litigation Frontier”.

         8.      In addition to my consumer and ERISA class action work (described above), I

also litigate certain other types of class action matters. For example:

         a.      I have served as co-counsel for the plaintiffs in a consolidated MDL proceeding

                 involving claims by job applicants under the Fair Credit Reporting Act, see

                 Graham v. Michaels Stores, Inc., MDL No. 2615, 2015 WL 1519040 (JPML Apr.

                 2, 2015), and previously litigated another class action case involving similar

                 claims, see Singleton v. Domino’s Pizza, LLC, 2012 WL 245965 (D. Md. Jan. 25,

                 2012), which resulted in a multi-million dollar settlement that was approved by

                 the court;

         b.      I was appointed class counsel in a case involving defective COBRA notices to

                 discharged employees regarding their right to elect continuing health care

                 coverage benefits, which also settled on a nationwide class basis. See Gilbert v.

                 SunTrust Banks, Inc., 9:15-cv-80415 (S.D. Fla.).2

         9.      Prior to joining Nichols Kaster, I served as the Manager of the Complex

Litigation Division of the Office of the Minnesota Attorney General. During my tenure there



2
    That settlement received final Court approval on July 29, 2016.
                                                  5
        Case 1:16-cv-00375-FPG-JJM Document 95 Filed 03/25/19 Page 6 of 12




(from February 2008 to March 2010), I supervised and handled a large number of complex

matters. For example, in June and September of 2009, I co-chaired a three-week trial involving

claims for fraudulent sales of annuities and legal plans to over 1,200 Minnesota senior citizens,

which ultimately resulted in a favorable judgment from the trial court. In addition, I handled a

significant consumer enforcement action against Sprint Nextel relating to wrongfully-imposed

contracts and early termination fees, which resulted in a comprehensive settlement in October of

2009.

        10.    I also had significant prior class action experience in private practice, including

two multi-week class action trials: a statewide wage and hour class action against Wal-Mart

Stores in Minnesota (tried in 2007) and a landmark class action against the University of

Michigan Law School. See Grutter v. Bollinger, 539 U.S. 306 (2003).

        11.    I received my law degree from the University of Minnesota Law School in 1999,

and my B.A. from Dartmouth College in 1995.

                                           Law Firm Overview

        12.     Nichols Kaster has been engaged in the practice of law for over 30 years and is

devoted to representing the interests of both consumers and employees. The firm has offices in

Minneapolis and San Francisco, and currently employs 32 attorneys and a sizeable staff of

paralegals, legal assistants, class action clerks, and information technology professionals. A copy

of Nichols Kaster’s law firm resume is attached hereto as Exhibit 1.

        13.    Nichols Kaster has extensive class action and collective action experience. The

firm has been appointed lead counsel or co-counsel in hundreds of class and collective actions,

and has recovered hundreds of millions of dollars for its clients.




                                                 6
        Case 1:16-cv-00375-FPG-JJM Document 95 Filed 03/25/19 Page 7 of 12




        14.    Nichols Kaster was named one of the top 50 elite trial firms by National Law

Journal in September 2014, and also has been ranked as a Best Law Firm by U.S. News and

World Report. In addition, Nichols Kaster has received praise from numerous courts for its

work.

        15.    The firm’s lawyers have litigated dozens of cases through trial, and have

managed discovery in cases involving millions of pages of documents. The firm is also well

regarded for its appellate work and recently has been involved in two successful appeals before

the United States Supreme Court, see Perez v. Mortgage Bankers Ass’n, 135 S. Ct. 1199 (2015),

and Kasten v. Saint-Gobain Performance Plastics Corp., 563 U.S. 1 (2011).

        16.    Based on Nichols Kaster’s class action and collective action experience, as well

as my personal experience handling class action cases, I believe that Nichols Kaster is well-

qualified to represent the putative class members in the present case.

        17.    In the event that we are appointed class counsel in this case, we will vigorously

represent the interests of the class members (as we have done to date), and will devote whatever

resources are necessary to prosecute the action to a conclusion. Nichols Kaster already has

committed significant resources to the case by, among other things: drafting the initial Complaint

and First Amended Complaint, and (with co-counsel) drafting the Consolidated Complaint and

proposed First Amended Consolidated Complaint; successfully responding to a motion to

dismiss; serving and responding to discovery requests; reviewing Defendants’ document

production (consisting of over 4,400 pages); serving document subpoenas on three third-parties;

taking depositions of defense witnesses; engaging an expert and reviewing his report; and

preparing the present motion.




                                                 7
      Case 1:16-cv-00375-FPG-JJM Document 95 Filed 03/25/19 Page 8 of 12




       18.     I am not aware of any conflicts of interest that would impede our ability to

represent the class members.

                               Exhibits Submitted in Support of Motion

       19.     Attached hereto are true and correct copies or excerpts of the following

documents:

       Exhibit 1:     Nichols Kaster, PLLP firm resume;

       Exhibit 2:     Excerpts from Deposition Exhibit 2;

       Exhibit 3:     Excerpts from 2010 Form 5500 M&T Bank Corporation Retirement

                      Savings Plan (beginning with bates number HABIB0000652);

       Exhibit 4:     Excerpts from 2017 Form 5500 M&T Bank Corporation Retirement

                      Savings Plan (beginning with bates number HABIB0003797);

       Exhibit 5:     Excerpts from M&T Bank Employee Benefit Plans Committee Materials

                      (beginning with bates number MTB-ERISA-00002157);

       Exhibit 6:     Deposition Exhibit 4;

       Exhibit 7:     Excerpts from 2005 Registration Statement (beginning with bates number

                      HABIB0003838);

       Exhibit 8:     Excerpts from 2003 Form 5500 (beginning with bates number

                      HABIB0000461);

       Exhibit 9:     Excerpts from 2004 Form 5500 (beginning with bates number

                      HABIB0000484);

       Exhibit 10:    Excerpts from M&T Bank Employee Benefit Plans Committee Materials

                      (beginning with bates number MTB-ERISA-00001958);

       Exhibit 11:    Excerpts from the deposition transcript of Stephen Braunscheidel;



                                              8
Case 1:16-cv-00375-FPG-JJM Document 95 Filed 03/25/19 Page 9 of 12




Exhibit 12:    Excerpts from Deposition Exhibit 18;

Exhibit 13:    Excerpts from M&T Bank Employee Benefit Plans Committee Materials

               (beginning with bates number MTB-ERISA-00002410);

Exhibit 14:    Committee Minutes of March 9, 2006 (beginning with bates number

               HABIB0002779);

Exhibit 15:    Excerpts from Deposition Exhibit 11;

Exhibit 16:    Excerpts from the transcript of the Deposition of Ann Marie Odrobina;

Exhibit 17:    Excerpts from 401(K) Mapping Options (beginning with bates number

               MTB-ERISA-00002626);

Exhibit 18:    Excerpts from M&T Bank Employee Benefit Plans Committee Materials

               (beginning with bates number MTB-ERISA-00001045);

 Exhibit 19: Committee Minutes of August 13, 2012 (beginning with bates number

               MTB-ERISA-00000122);

 Exhibit 20: Committee Minutes of March 11, 2013 (beginning with bates number

               MTB-ERISA-00000695);

 Exhibit 21:   Committee Minutes of March 10, 2014 (beginning with bates number

               MTB-ERISA-00000250);

Exhibit 22:    Committee Minutes of May 12, 2014 (beginning with bates number

               MTB-ERISA-00000253);

Exhibit 23:    Committee Minutes of December 1, 2016 (beginning with bates number

               MTB-ERISA-00002361);

 Exhibit 24:    Committee Minutes of February 29, 2016 (beginning with bates number

                MTB-ERISA-00000492);



                                       9
Case 1:16-cv-00375-FPG-JJM Document 95 Filed 03/25/19 Page 10 of 12




 Exhibit 25:    Committee Minutes of May 9, 2016 (beginning with bates number MTB-

                ERISA-00000247);

 Exhibit 26:    Committee Minutes of November 3, 2014 (beginning with bates number

                MTB-ERISA-00000558);

  Exhibit 27:   Excerpts from M&T Bank Employee Benefit Plans Committee Materials

                (beginning with bates number MTB-ERISA-00000951);

 Exhibit 28:    Excerpts from M&T Bank Employee Benefit Plans Committee Materials

                (beginning with bates number MTB-ERISA-00001275);

 Exhibit 29:    Committee Minutes of May 14, 2012 (beginning with bates number

                MTB-ERISA-00000556);

 Exhibit 30:    Excerpts from M&T Bank Employee Benefit Plans Committee Materials

                (beginning with bates number MTB-ERISA-00000498);

 Exhibit 31:    Excerpts from M&T Bank Employee Benefit Plans Committee Materials

                (beginning with bates number MTB-ERISA-00000072);

 Exhibit 32:    Committee Minutes of May 13, 2013 (beginning with bates number

                MTB-ERISA-00000496);

 Exhibit 33:    Excerpts from M&T Bank Employee Benefit Plans Committee Materials

                (beginning with bates number MTB-ERISA-00000749);

 Exhibit 34:    Committee Minutes of August 13, 2013 (beginning with bates number

                MTB-ERISA-00000621);

 Exhibit 35:    Committee Minutes of November 21, 2013 (beginning with bates number

                MTB-ERISA-00000429);

 Exhibit 36:    Excerpts from M&T Bank Employee Benefit Plans Committee Materials



                                     10
Case 1:16-cv-00375-FPG-JJM Document 95 Filed 03/25/19 Page 11 of 12




                (beginning with bates number ERISA-00000627);

 Exhibit 37:    Committee Minutes of August 31, 2015 (beginning with bates number

                MTB-ERISA-00000844);

 Exhibit 38:    Excerpts from M&T Bank Employee Benefit Plans Committee Materials

                (beginning with bates number MTB-ERISA-00001409);

 Exhibit 39:    Excerpts from M&T Bank Employee Benefit Plans Committee Materials

                (beginning with bates number MTB-ERISA-00000560);

  Exhibit 40:   Excerpts from M&T Bank Employee Benefit Plans Committee Materials

                (beginning with bates number MTB-ERISA-00000124);

 Exhibit 41:    Excerpts from M&T Bank Employee Benefit Plans Committee Materials

                (beginning with bates number MTB-ERISA-00001209);

 Exhibit 42:    Barrons 2013 Rankings (beginning with bates number HABIB0001029);

 Exhibit 43:    Barrons 2014 Rankings (beginning with bates number HABIB0001047);

 Exhibit 44:    Excerpts from BrightScope data (beginning with bates number

                HABIB0001813);

 Exhibit 45:    Excerpts from M&T Bank Employee Benefit Plans Committee Materials

                (beginning with bates number MTB-ERISA-00001817, designated

                “Confidential” by Defendants);

 Exhibit 46:    Excerpts from M&T Bank Employee Benefit Plans Committee Materials

                (beginning with bates number MTB-ERISA-00002450, designated

                “Confidential” by Defendants);

 Exhibit 47:    Excerpts from M&T Bank Employee Benefit Plans Committee Materials

                (beginning with bates number MTB-ERISA-00000393); and



                                       11
     Case 1:16-cv-00375-FPG-JJM Document 95 Filed 03/25/19 Page 12 of 12




       Exhibit 48:      Excerpts from M&T Bank Employee Benefit Plans Committee Materials

                        (beginning with bates number MTB-ERISA-00002226, designated

                        “Confidential” by Defendants).


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Dated: March 25, 2019                       /s/ Kai H. Richter
                                            Kai H. Richter




                               CERTIFICATE OF SERVICE

I hereby certify that on March 25, 2019, a true and correct copy of the Declaration of Kai
Richter in Support of Plaintiffs’ Motion for Class Certification, and Exhibits 1 - 44, and 47
thereto, were served by CM/ECF to the parties registered to the Court’s CM/ECF system.
Exhibits 45, 46, and 48 were served on all counsel of record via encrypted email, pending the
Court’s determination as to whether those exhibits may be filed under seal.
 Dated: March 25, 2019                              /s/ Kai H. Richter
                                                    Kai H. Richter




                                               12
